DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/15/2022 has been entered. Claims 1-2,6-16,19,24,26-30 have been amended. Claims 17 and 18 have been canceled in this amendment. New Claims 31-32 have been added in this amendment. Claims 1-16 and 19-32 are still pending in this application, with claims 1,19,31 and 32 being independent.

Response to Arguments
1.	Applicant's arguments filed on 04/15/2022 on page 14
of applicant's remark regarding Claims 1 and 19, the applicant argues that Lee does not teach transmitting information to a network entity when candidate or selected cells set change.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Lee discloses
transmitting information (i.e. Pilot strength measurement message) to the base station (i.e. network entity) when candidate or selected cells set change (i.e. when the UE finds a cell to add in the active set) (Lee Par[0060]). The applicant here also fails to provide specific information on a message type send to the base station or details of the meaning of change. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-16 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 20-29 are rejected based upon same motivation and rationale used for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,6,9-10,19-20,22,24 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert et al. (US 2009/0291686 Al, hereinafter referred to as “Alpert”) in view of LEE et al. (US 2010/0317350 Al, hereinafter referred to as “Lee”) and further in view of Muller (US 6,845,238 Bl, hereinafter referred to as “Muller”).
	
Regarding claims 1,19 and 31-32, Alpert discloses a method of wireless communication performed by a user equipment (UE) (Alpert Fig.4 Ref:30 A mobile station (i.e. UE)) and a method for a network entity (Alpert Fig.4 Ref:28 A base station (i.e. network entity)), comprising: selecting, from a set of one or more neighbor cells (Alpert Fig.10 Ref:10 Para[0077,0095] The UE uses neighbor cells list (i.e. set) for synchronization and measurements. The broadcast data contains available neighbor base stations, see Para[0134]), a set of one or more candidate cells for an inter-cell mobility operation (Alpert Fig.10 Para[0095] The UE detects and selects potential target base stations and updates a potential target base station list (i.e. candidate cells set)); determining, from the set of one or more candidate cells, a set of one or more selected cells for the inter-cell mobility operation (Alpert Fig.10 Para[0099-101] The UE uses a particular criteria to select candidate target base station (i.e. selected cell) from the target base stations for autonomous connectivity); and adding the updated set of one or more selected cells or the changed set of one or more selected cells to a cell group of the UE (Alpert Fig.10 Para[0099-101] The UE establishes a connection to several candidate target base stations (i.e. changed or updated set of selected cells) and maintains a CTBS list (i.e. cell group)).
Alpert does not explicitly disclose transmitting by the UE and based at least in part on a change in the set of one or more candidate cells or the set of one or more selected cells, first information identifying at least one of: the changed set of one or more candidate cells, or the changed set of one or more selected cells. 
However, Lee from the same field of invention discloses transmitting by the UE (Lee Fig.2 Ref:210 A mobile device (i.e. UE)), to a network entity (Lee Fig.2 Ref:222 A base station (i.e. network entity)) and based at least in part on a change in the set of one or more candidate cells or the set of one or more selected cells, first information identifying at least one of: the changed set of one or more candidate cells, or the changed set of one or more selected cells (Lee Fig.8,9 Para[0059-60] The mobile device (i.e. UE) sends measurement message (i.e. first information) to the base station for moving candidate to active set (i.e. change in candidate set or selected set) when pilot signal strength exceeds. The base station identifier is associated with pilot strength measurement, see Fig.6 Para[0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert to have the feature of “transmitting by the UE and based at least in part on a change in the set of one or more candidate cells or the set of one or more selected cells, first information identifying at least one of: the changed set of one or more candidate cells, or the changed set of one or more selected cells” as taught by Lee. The suggestion/motivation would have been to reduce the ping-pong effect for handover in turn reducing traffic load on network (Lee Para[0004]).
Alpert in view of Lee does not explicitly disclose receiving, from the network entity and based at least in part on transmitting the first information, second information identifying at least one of: an updated set of one or more candidate cells, or an updated set of one or more selected cells.
However, Muller from the same field of invention discloses receiving, from the network entity (Muller Fig.5B,7 The RNC (i.e. network entity)) and based at least in part on transmitting the first information (Muller Fig.5B,7 Ref:7-9 The RNC receives measurement report message (i.e. first information)), second information (Muller Fig.5B,7 Col:13-14 Lines:62-67,1-20 The RNC sends active set update or IFHO command (i.e. second information) after receiving the measurement message) identifying at least one of: an updated set of one or more candidate cells, or an updated set of one or more selected cells (Muller Fig.5B,7 Col:13-14 Lines:62-67,1-20 The active set update message or IFHO contains updated cell information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Lee to have the feature of “receiving, from the network entity and based at least in part on transmitting the first information, second information identifying at least one of: an updated set of one or more candidate cells, or an updated set of one or more selected cells” as taught by Muller. The suggestion/motivation would have been to provide rapid inter-frequency handover (Muller Col:4 Line:1-3).

	Specifically for claim 31, Alpert discloses a mobile device (i.e. UE) that includes a processor (Alpert Fig.3 Ref:71) and memory (Alpert Fig.3 Ref:110).
Regarding claims 2 and 20, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert further discloses wherein the set of one or more neighbor cells is configured by the network entity (Alpert Para[0134] The available neighbor base stations information is provided by the base station via broadcast data).
Regarding claim 3, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert further discloses identifying the set of one or more neighbor cells based at least in part on a cell search (Alpert Para[0138] The UE scans channels to find neighbor base stations).


Regarding claims 4 and 22, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert further discloses wherein at least one of the set of one or more candidate cells or the set of one or more selected cells (Not given patentable weight due to non-selective option in the claim) are selected based at least in part on a threshold for a cell quality metric that includes at least one of: a reference signal received power, a reference signal received quality, or a signal-to-interference-plus-noise ratio (Alpert Para[0124] The link quality (i.e. cell quality metric) such as RSS, SNR, etc. is used against the threshold to select a candidate cell).
Regarding claims 6 and 24, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Lee further discloses transmitting the cell quality metric to the network entity (Lee Para[0027] The pilot strength measurement message sent to the base station contains received power to total power ratio (i.e. cell metric)).


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Muller to have the feature of “transmitting the cell quality metric to the network entity” as taught by Lee. The suggestion/motivation would have been to reduce the ping-pong effect for handover in turn reducing traffic load on network (Lee Para[0004]).
Regarding claim 9, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Lee further discloses wherein transmitting the first information comprises transmitting the first information via a current selected cell of the UE (Lee Para[0027] The pilot strength measurement message sent to the serving base station (i.e. selected)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Muller to have the feature of “wherein transmitting the first information comprises transmitting the first information via a current selected cell of the UE” as taught by Lee. The suggestion/motivation would have been to reduce the ping-pong effect for handover in turn reducing traffic load on network (Lee Para[0004]).
Regarding claim 10, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Lee further discloses wherein transmitting the first information comprises transmitting the first information via one or more selected cells of the set of one or more selected cells (Lee Para[0057] The early registration is performed (i.e. information exchange) with the target the base station (i.e. selected cell)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Muller to have the feature of “wherein transmitting the first information comprises transmitting the first information via one or more selected cells of the set of one or more selected cells” as taught by Lee. The suggestion/motivation would have been to reduce the ping-pong effect for handover in turn reducing traffic load on network (Lee Para[0004]).
Regarding claim 30, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Muller further discloses determining the second information identifying at least one of: the updated set of one or more candidate cells, or the updated set of one or more selected cells (Muller Fig.5B,7 Col:13-14 Lines:62-67,1-20 The RNC sends active set update or IFHO command (i.e. second information) after receiving the measurement message); and wherein transmitting the second information comprises transmitting the second information to the UE based at least in part on determining the second information (Muller Fig.5B,7 Col:13-14 Lines:62-67,1-20 The active set update message or IFHO contains updated cell information based on decision made by the RNC).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Lee to have the feature of “the second information identifying at least one of: the updated set of one or more candidate cells, or the updated set of one or more selected cells; and wherein transmitting the second information comprises transmitting the second information to the UE based at least in part on determining the second information” as taught by Muller. The suggestion/motivation would have been to provide rapid inter-frequency handover (Muller Col:4 Line:1-3).



Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of YU et al. (US 2021/0385676 Al, hereinafter referred to as “Yu”).

Regarding claims 5 and 23, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose determining the cell quality metric for a cell based at least in part on a set of strongest synchronization signal blocks of the cell.
However, Yu from a similar field of invention discloses determining the cell quality metric for a cell based at least in part on a set of strongest synchronization signal blocks of the cell (Yu Fig.5 Para[0069] The UE measures SSB burst and uses quality metric for finding the strongest SSB).
	
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “determining the cell quality metric for a cell based at least in part on a set of strongest synchronization signal blocks of the cell” as taught by Yu. The suggestion/motivation would have been to measure SSB at an inter-frequency layer per SSB burst (Yu Para[0020]).



Claims 7,21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of HAHN et al. (US 2019/0053135 Al, hereinafter referred to as “Hahn”).

Regarding claims 7,21 and 25, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose receiving a threshold for a cell quality metric from the network entity; determining a value of the cell quality metric; and selecting the set of one or more candidate cells based at least in part on the threshold and the value.

However, Hahn from a similar field of invention discloses receiving a threshold for a cell quality metric from the network entity; determining a value of the cell quality metric; and selecting the set of one or more candidate cells based at least in part on the threshold and the value (Hahn Fig.19 Ref:S1910 Para[0458-463] The UE gets parameters including a threshold from the serving BS to compare against the radio link quality (i.e. value) of another base station and send measurements report back to the serving base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “receiving a threshold for a cell quality metric from the network entity; determining a value of the cell quality metric; and selecting the set of one or more candidate cells based at least in part on the threshold and the value” as taught by Hahn. The suggestion/motivation would have been to select best base station for a reliable communication (Hahn Para[0010]).



Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of SHIMIZU et al. (US 2019/0021036 Al, hereinafter referred to as “Shimizu”).

Regarding claims 8 and 26, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose receiving third information indicating the set of one or more candidate cells, wherein selecting the set of one or more candidate cells is based at least in part on the third information; and wherein determining the set of one or more selected cells further comprises determining the set of one or more selected cells based at least in part on the third information.

However, Shimizu from a similar field of invention discloses receiving third information indicating the set of one or more candidate cells, wherein selecting the set of one or more candidate cells is based at least in part on the third information; and wherein determining the set of one or more selected cells further comprises determining the set of one or more selected cells based at least in part on the third information (Shimizu Fig.2 Para[] The CD candidate notification is sent from the BS to the UE. The terminal selects CD. The candidate notification message contains candidate information, see Para[0093]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “receiving third information indicating the set of one or more candidate cells, wherein selecting the set of one or more candidate cells is based at least in part on the third information; and wherein determining the set of one or more selected cells further comprises determining the set of one or more selected cells based at least in part on the third information” as taught by Shimizu. The suggestion/motivation would have been to select a connection destination suitable for an application (Shimizu Para[0009]).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of Jung (WO2019/245335, hereinafter referred to as “Jung”).

Regarding claim 11, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose wherein transmitting the first information comprises transmitting the first information via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells.
However, Jung from a similar field of invention discloses wherein transmitting the first information comprises transmitting the first information via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells (Jung Para[0383] The UE selects the best SCG from the candidate group SCG and transmits a preamble message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein transmitting the first information comprises transmitting the first information via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells” as taught by Jung. The suggestion/motivation would have been to support dual access in deactivation mode to enhance security (Jung Para[0002]).



Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of MARTIN et al. (US 2021/0235336 Al, hereinafter referred to as “Martin”).

Regarding claim 12, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose wherein the first information is transmitted to the network entity via at least one of: radio resource control signaling, a medium access control control element, or uplink control information, wherein the uplink control information is transmitted via at least one of a physical uplink control channel or a physical uplink shared channel.
However, Martin from a similar field of invention discloses wherein the first information is transmitted to the network entity via at least one of: radio resource control signaling, a medium access control control element, or uplink control information, wherein the uplink control information is transmitted via at least one of a physical uplink control channel or a physical uplink shared channel (Martin Para[0061] The UE sends measurement report which can be using RRC report).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein the first information is transmitted to the network entity via at least one of: radio resource control signaling, a medium access control control element, or uplink control information, wherein the uplink control information is transmitted via at least one of a physical uplink control channel or a physical uplink shared channel” as taught by Martin. The suggestion/motivation would have been to efficiently manage mobility between networks (Martin Para[0006]).

Regarding claim 16, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose wherein transmitting the first information comprises transmitting the first information based at least in part on a triggering event.


However, Martin from a similar field of invention discloses wherein transmitting the first information comprises transmitting the first information based at least in part on a triggering event (Martin Para[0064-65} The measurement event is triggered for a candidate target node X satisfying trigger criteria (i.e. threshold)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein transmitting the first information comprises transmitting the first information based at least in part on a triggering event” as taught by Martin. The suggestion/motivation would have been to efficiently manage mobility between networks (Martin Para[0006]).



Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of YANG (US 2020/0351722 Al, hereinafter referred to as “Yang”).

Regarding claims 13 and 28, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose wherein the first information is transmitted to the network entity based at least in part on cell identifiers or physical cell identifiers associated with the changed set of one or more candidate cells or the changed set of one or more selected cells.
However, Yang from a similar field of invention discloses wherein the first information is transmitted to the network entity based at least in part on cell identifiers or physical cell identifiers associated with the changed set of one or more candidate cells or the changed set of one or more selected cells (Yang Para[0049] The measurement configuration information includes node identifier information such as cell identifier).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein the first information is transmitted to the network entity based at least in part on cell identifiers or physical cell identifiers associated with the changed set of one or more candidate cells or the changed set of one or more selected cells” as taught by Yang. The suggestion/motivation would have been to decrease handover delay in dual connectivity (Yang Para[0002]).



Claims 14-15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of Guo et al. (US 2019/0190582 Al, hereinafter referred to as “Guo”).

Regarding claims 14 and 29, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose receiving third information indicating whether to transmit a cell quality metric associated with one or more cells of the set of one or more candidate cells and the set of one or more selected cells; and selectively transmitting the cell quality metric in accordance with the third information.
However, Guo from a similar field of invention discloses receiving third information indicating whether to transmit a cell quality metric associated with one or more cells of the set of one or more candidate cells and the set of one or more selected cells; and selectively transmitting the cell quality metric in accordance with the third information (Guo Para[0192] The UE sends first CSI report and not send second CSI report based on received parameter).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “receiving third information indicating whether to transmit a cell quality metric associated with one or more cells of the set of one or more candidate cells and the set of one or more selected cells; and selectively transmitting the cell quality metric in accordance with the third information” as taught by Guo. The suggestion/motivation would have been to improve beam failure recovery (Guo Para[0031]).

Regarding claim 15, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Alpert in view of Lee and Muller does not explicitly disclose wherein transmitting the first information comprises transmitting the first information based at least in part on a periodic transmitting configuration.
However, Guo from a similar field of invention discloses wherein transmitting the first information comprises transmitting the first information based at least in part on a periodic transmitting configuration (Guo Para[0173] The UE is configured to report with multiple beams periodically).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein transmitting the first information comprises transmitting the first information based at least in part on a periodic transmitting configuration” as taught by Guo. The suggestion/motivation would have been to improve beam failure recovery (Guo Para[0031]).



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Lee, Muller and further in view of Jung.

Regarding claim 27, Alpert in view of Lee and Muller discloses the methods, the UE and the network entity as explained above for Claim 1. Lee further discloses wherein the first information (Lee Para[0027] The pilot strength measurement message sent to the serving base station (i.e. selected)) is received via one of: a current selected cell of the UE, one or more selected cells of the set of one or more selected (Lee Para[0057] The early registration is performed (i.e. information exchange) with the target base station (i.e. selected cell)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert and Muller to have the feature of “wherein the first information is received via one of: a current selected cell of the UE, one or more selected cells of the set of one or more selected cells” as taught by Lee. The suggestion/motivation would have been to reduce the ping-pong effect for handover in turn reducing traffic load on network (Lee Para[0004]). 
Alpert in view of Lee and Muller does not explicitly disclose wherein the first information is received via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells.
However, Jung from a similar field of invention wherein the first information is received via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells (Jung Para[0383] The UE selects the best SCG from the candidate group SCG and transmits a preamble message which is received by the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Alpert, Lee and Muller to have the feature of “wherein the first information is received via the set of one or more selected cells using an uplink message of a random access channel procedure on the set of one or more selected cells” as taught by Jung. The suggestion/motivation would have been to support dual access in deactivation mode to enhance security (Jung Para[0002]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0360495 to Lovlekar (Fig.13 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2010/0279679 to Young (Fig.4 and associated paragraphs).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415